NUMBERS 13-20-00402-CV AND 13-20-00496-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

                    IN THE INTEREST OF C.M.D., A CHILD


                    On appeal from the 24th District Court
                         of Victoria County, Texas.


                                      ORDER
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

      This is an appeal of the trial court’s order dated August 25, 2020, terminating the

parental rights of S.G. (Mother) and R.D. (Father) to one minor child, C.M.D. On

September 23, 2020, Father submitted a pro se notice of appeal.

      On September 23, 2020 and October 28, 2020, the Clerk of this Court notified

Father, in accordance with Texas Rule of Appellate Procedure 42.3(c), that we would

dismiss his appeal unless the $205.00 filing fee was paid within ten days from receipt of
the letter. See TEX. R. APP. P. 42.3(c). Father has not responded to either of the notices

from the Clerk or paid the $205.00 filing fee. See TEX. R. APP. P. 5, 12.1(b), 42.3(c).

       On October 26, 2020, the Clerk of this Court sent another notice to Father,

instructing that his appeal was also subject to dismissal for want of prosecution under

Texas Rule of Appellate Procedure 38.8(a)(1), unless within seven days from the receipt

of the letter, Father provided a reasonable explanation for his failure to timely file a brief,

and the appellee is not significantly injured by Father’s failure to timely file a brief. See

TEX. R. APP. P. 38.6(a), 38.8(a)(1), 42.3(b), (c). More than seven days have passed, and

Father has not filed a brief or otherwise responded to the Clerk’s notice.

       An appellate court may dismiss a civil appeal for want of prosecution or failure to

comply with a notice from the clerk requiring a response or other action within a specified

time. See TEX. R. APP. P. 42.3(b), (c). In light of the foregoing, and mindful of the expedited

deadlines and procedures that apply to parental termination appeals, see id. R. 28.4; TEX.

R. JUD. ADMIN. 6.2(a), we conclude the appeal should proceed as it concerns Mother, but

the appeal as it concerns Father should be severed into a separate cause number and

dismissed.

       Accordingly, the appeal with respect to Father is hereby SEVERED from the

remainder of the appeal and placed into appellate cause number 13-20-00496-CV, styled

In the Interest of C.M.D., a Child. By separate memorandum opinion, the severed appeal

will be dismissed for want of prosecution and failure to comply with a notice from the

Court. See TEX. R. APP. P. 42.3(b), (c). The appeal as to Mother will remain under

appellate cause number 13-20-00402-CV and will proceed in due course.




                                              2
      IT IS SO ORDERED.

                                  PER CURIAM

Delivered and filed the
19th day of November, 2020.




                              3